Citation Nr: 1214851	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a left calcaneal spur, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral shin splints, to include as secondary to a service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 2004 to August 2006.

This matter arises to the Board of Veterans' Appeals (Board) from a February 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that in pertinent part denied service connection for a left calcaneal spur and for bilateral shin splints.

In May 2009, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

The Board remanded this case in September 2009, June 2011, and January 2012.


FINDINGS OF FACT

1.  The service treatment reports (STRs) show that a left heel stress fracture and bilateral shin splints arose during active service.

2.  The current diagnosis for the left heel is heel spur syndrome.

3.  The current diagnosis for bilateral shin pain is bilateral shin splints, also known as flexor digitorium longus muscle strains. 



CONCLUSIONS OF LAW

1.  A left heel spur syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Bilateral shin splints, also known as flexor digitorium longus muscle strains, were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's STRs reflect that the left heel and both shins were sound at entry into active military service.  The STRs also reflect that lower extremity complaints arose shortly after beginning basic training.  A July 2004 report notes bilateral leg/ankle/foot pains.  The tibiae and ankles were tender to palpation and pressure.  An August 2004 clinical report notes that the Veteran underwent a bone scan because of a provisional diagnosis of multi-site stress injuries.  The bone scan revealed a left calcaneal stress fracture.  No further examination of the shins or left heel was undertaken during active service.  The Veteran was medically discharged from the Army in August 2006 because of an unrelated right knee injury.  He submitted his VA disability claim in September 2006.

In September 2006, the Veteran claimed service connection for a left calcaneal spur and for bilateral shin splints, among others (shin splints are strains of the flexor digitorium longus muscle occurring in athletes, marked by pain along the shin bone, Dorland's Illustrated Medical Dictionary 1562 (28th ed. 1994)).  

An October 2006 VA general medical compensation examination report notes the onset of bilateral shin splints during boot camp.  The diagnoses included status post bilateral shin splints; however, the examiner noted that an orthopedic examination would follow.  

A November 2006 VA orthopedic compensation examination report mentions the onset of bilateral shin pains and left heel pains during heavy marching in the Army.  X-rays of the shins and left heel were normal and the physician stated that these areas were not tender; however, the final diagnoses included shin discomfort from strain and heel discomfort from a heel spur syndrome.

Because there is competent medical evidence of in-service incurrence of a left calcaneal stress fracture and of bilateral shin-muscle strains and there competent medical evidence of a current disability related to these, the elements required for service connection are met.  Caluza, supra.  Concerning the third element for service connection, a medical nexus, because the Veteran requested service connection immediately after discharge from service, there is continuity of symptoms and little chance of intercurrent causation.  Thus, the medical nexus is satisfied.  

In February 2007, the RO denied service connection for the left heel spur because of "no evidence" to support the claim.  The RO denied service connection for bilateral shin splints because "there is no evidence to support that your shin discomfort is the result of active duty service..."  

In May 2009, the Veteran testified that a left heel spur and bilateral shin splints began during active service.  He testified that foot pains arose one week after beginning basic training. 

A July 2010 VA orthopedic compensation examination report confirms that both shins were tender to palpation and the plantar surface of the left hind foot was also tender to palpation.  The examiner, a nurse practitioner, cautioned against a diagnosis because the Veteran had not kept an appointment for a bone scan.  The bone scan was re-scheduled.

An August 2010 VA bone scan showed, "intensely increased activity" in the lateral femoral condyles, bilaterally, and in the right medial tibial plateau.  The radiologist stated, "...subchondral defect in these areas or subclinical fractures may account for this."  "No evidence of shin splints."

A November 2010 VA compensation examination report addresses only the right knee.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge that he developed bilateral shin splints and a left heel spur during active service, but that more recently these disorders might have been aggravated by his service-connected right knee disability.  

The October and November 2006 VA medical diagnoses are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The examiners, both M.D.s, found that although the X-rays were normal, the Veteran nevertheless had shin strains.  The November 2006 examiner also found a left heel spur syndrome and noted a history of heavy marching in the Army.

The July 2010 VA examiner, a nurse practitioner, did not offer a diagnosis.  Thus, the July 2010 VA examination report will be accorded no weight.  

An August 2010 VA bone scan report carries no weight concerning the existence of shin splints because it does not explain why a bone scan would be an appropriate study for shin splints.  According to the bone scan report, areas of increased activity were suspected of having chondral defects or bone fractures (chondral pertains to cartilage tissue, Dorland's Illustrated Medical Dictionary 320 (28th ed. 1994)).  The Board infers from this that bone scan studies reveal cartilage and bone defects, not muscle strains.  Thus, the August 2010 bone scan carries no weight concerning the existence of shin splints.  

Concerning the left heel spur, the August 2010 bone scan study does not appear to have included the left heel.  Thus, it carries no weight with respect to the existence of a left heel syndrome. 

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza, 7 Vet. App. at 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because a medical doctor agrees that the Veteran has bilateral shin splints and a left heel spur syndrome, the Veteran's testimony concerning the onset of these disorders during active service must be accorded weight. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claims.  Service connection for bilateral shin splints, also known as flexor digitorium longus muscle strains, and service connection for a left heel spur syndrome, as found by the November 2006 examining VA physician, must therefore be granted.  


ORDER

Service connection for left heel spur syndrome is granted. 

Service connection for bilateral shin splints, also known as flexor digitorium longus muscle strains, is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


